DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because many of the reference numbers are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berghaus et al. (DE 19733281 A1).
In Re claims 16, 27, and 28, Berghaus et al. disclose an air spring device (fig. 2), comprising: a bellows (1); a piston (6) having a connecting duct (15); a primary volume (inside 1) within the bellows; a secondary volume (inside 6) within the piston; and a sealing apparatus (16) having a main body (mostly vertical portion) and a sealing element (flap portion) covering the connecting duct, wherein the outermost diameter of the sealing element to the main body appears to be between 0.91 – 0.96.
The examiner notes that, assuming arguendo, that the ratio is not between 0.91 – 0.96, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the sealing element, as a matter of engineering design choice, simply to meet packaging constraints, better fit the 
In Re claim 17, see additional volume (8a).
In Re claim 18, the sealing apparatus is a single piece (16).
In Re claim 19, Berghaus et al. disclose that the seal is “elastic” and “rubber or plastic” (pars. 0019 and 0020).
In Re claim 20, the edge of the seal (16) is equivalent to applicant’s sealing lip.
In Re claim 21, the seal is flexible (par. 0019).
In Re claim 22, the seal is annular.
In Re claim 23, see stop element (14).
In Re claims 24-26, see angle between the sealing lip and main body in fig. 2, which appears to be approximately 45 degrees. 
In Re claims 29 and 32, see sealing apparatus (16) in fig. 2.
In Re claim 30, the sealing apparatus (16) is arrange above the piston (6).
In Re claim 31, see cutouts (8a, 15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657